JUDGE, J.
Section 3679 of the Code provides, that an undertaking of bail is “forfeited by the failure of the defendant to appear, although the offense, judgment, or other matter, is incorrectly described in such undertaking; the particular case, or matter to which the undertaking is applicable, being made to appear to the court.”
The undertaking of bail relied on in this case stipulated that James A. Whitley should appear at the then next term of the circuit court of Lowndes county, and from term to term thereafter, until discharged by law, “ to answer to any indictment found against him.” There is no incorrect description oí an offense in this undertaking; on the contrary, no offense is named, and no reference whatever made to any particular case or prosecution. It was never intended by the section of the Code above cited, to dispense with all description of, and reference to, the particular offense charged. This view is not in conflict with the cases of The State v. Eldred, (31 Ala. 393,) and Vasser v. The State, (32 Ala. 586.)
The circuit court correctly ruled out the parol evidence offered by the State; and there being no error in the record, the judgment is affirmed.